DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendment filed on April 6, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
 
Petition Decision

	The renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept unintentionally delayed claims under 35 U'.S.C. 119(e) and 35 U.S.C. 1.20 for the benefit of prior-tiled provisional and nonprovisipnal applications, filed on April 6, 2021, has been dismissed on May 18, 2021.

Response to Amendment

The amendment filed March 4, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Mirror with TV” described in paragraphs 0071-0086.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “904b” has been used to designate both “a side” (specification, paragraph 0066, line 4) and “a connection” (Fig.9) and because reference character “904c” has been used to designate both “a bottom” (specification, paragraph 0066, line 4) and “a connection” (Fig.9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections

Claims 6 and 24 are objected to because of the following informalities:
Claim 6, after “mirror platform” (line 13), should insert a comma.
Claim 24, “claim 22” (line 2) should be – claim 21 – (see similar claim 9).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 6 and 21, the limitation of “the mounting bracket and the low profile media display device housing fit between the outer surface of the wall and the mirror platform” is not described in the original disclosure of US 13/374,430 (see paragraph 0025, Fig. 2 of the published application).
Claims 7 and 22, the limitation of “the chassis has a second opening, wherein the first opening and the second opening are aligned such that when the media display device is inserted into the mounting bracket the low profile media display device passes through the second opening and the first opening” ” is not described in the original disclosure of US 13/374,430 (see Figs. 1-3 of the published application US 2012/0293723).
Claims 8 and 23, the limitation of “the first opening and the second opening are substantially perpendicular to the mirror platform” is not described in the original disclosure of US 13/374,430 (see Figs. 1-3 of the published application US 2012/0293723).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 9, 17-21, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Michel, Jr. et al. (US 2009/0159316).

Regarding claims 6, 21,and 25, Michel, Jr. et al. discloses a combination mirror and media display device assembly (100, Figs. 1, 2), comprising:
a mirror platform (102), the mirror platform (102) has a media display device viewing area (128), and the mirror platform (102) is configured for mounting to an outer surface of a wall (paragraph 0019, lines 4-6);
a low profile media display device housing, the low profile media display device
housing (housing of 120, paragraph 0066, lines 1-2) contains a media display device (120) and a media display device power adapter (900); and
a mounting bracket (paragraph 0025, lines 1-11),
the mirror platform (102) is coupled to the mounting bracket (since 102 is part of 100 and 100 is coupled to bracket, paragraph 0025, lines 1-3) and the low profile media display device housing is releasably coupleable with the mounting bracket (paragraph 0025, lines 4-6, 9-11), such that the media display device (120) is aligned with the media display viewing area (128) (Figs. 1, 2) when the low profile media display device housing is coupled to the mounting bracket (paragraph 0025, lines 4-6, 9-11),


While Michel, Jr. et al. does not expressly disclose when the low profile media display device housing is coupled to the mounting bracket, the mounting bracket and the low profile media display device housing fit between the outer surface of the wall and the mirror platform, Michel, Jr. et al. discloses the mounting bracket and the low profile media display device housing is coupled to the mirror platform (paragraph 0025, lines 1-11) and the low profile media display device housing fit between the outer surface of the wall and the mirror platform (102) (Fig. 2). Thus, it would have been obvious to place the mounting bracket and the low profile media display device housing, fit between the outer surface of the wall and the mirror platform, for coupling the low profile media display device housing to the mounting bracket.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Michel, Jr. et al. with placing the mounting bracket and the low profile media display device housing, fit between the outer surface of the wall and the mirror platform for the purpose of coupling the low profile media display device housing to the mounting bracket.

Regarding claims 2 and 17, Michel, Jr. et al. discloses a thickness of the low profile media display device housing is approximately one Inch or less (paragraph 0063, lines 1-3).

Regarding claims 3 and 18, Michel, Jr. et al. discloses the mounting bracket is open on a side and is configured to receive the media display device (paragraph 0025, lines 9-11).

Regarding claims 4 and 19, Michel, Jr. et al. discloses audio-video connection components come out of a top of the low profile media display device housing (paragraph 0064, lines 1-4).

Regarding claims 5 and 20, Michel, Jr. et al. discloses audio-video connection components come out of a bottom of the low profile media display device housing (paragraph 0064, lines 1-5).

Regarding claim 9, Michel, Jr. et al. discloses the first opening is substantially parallel to the mirror platform (paragraph 0025, lines 9-11).

Prior Art Note

Claims 7, 8, and 22-24 do not have prior art rejections.
The combination as claimed wherein a combination mirror and media display device assembly, comprising the chassis has a second opening, wherein the first opening and the second opening are aligned such that when the media display device is inserted into the mounting bracket the low profile media display device passes through .

Response to Arguments

Applicant's arguments filed on April 6, 2021 have been fully considered but they are not persuasive.
With regard to the priority claim, Applicants argue that a renewed petition is filed on April 6, 2021 to supply additional information requested by the Office.
Examiner notes the renewed priority claim is dismissed by the Office on May 18, 2021.
With regard to the objection under 35 USC 132(a), Applicants argue that “Applicant’s Appendix is not new matter. Applicant’s Appendix is taken word-for-word from Applicant’s priority provisional application Serial No,: 60/739,156. Note that Serial No,: 60/739,156 was expressly incorporated by reference into the instant application as well as incorporated by reference into Serial No: 13/374,430. The instant application is a division of Serial No.: 13/374.430. Patent application 60/739,158 is attached hereto for convenience. Note also that material Incorporated by reference into the patent application as of the filing date cannot be new matter when entered subsequently during prosecution.”
Examiner’s position is that while Applicants argue that the Appendix is taken word-for-word from Applicant’s priority provisional application Serial No,: 60/739,156, the Appendix is not described as the disclosure of provisional application Serial No,: 60/739,156. It is noted that, per the petition decision above, the Office does not recognize that “[t]his application is … a continuation of U.S. Patent Application No. 11/563,119, filed on November 24, 2006 (now U.S, Patent 8,099,247), which claims the benefit of U.S. Provisional Application No. 60/794209, filed April 21, 2006; U.S. Provisional Application No. 60/739399, filed November 23, 2005; and U.S. Provisional Application No. 60/739156, filed November 23, 2005.
With regard to the drawing objections, Applicants argue “Applicant has amended specification paragraph [0066], as shown above, to correct usage of the numerals.”
Examiner’s position is that amended Fig. 9 shows connection components “904b” and “904c” (see Fig. 9). However, paragraph 0066 discloses “904b” and “904c” are “side” and “bottom” (line 4), respectively. Thus, “904b” and “904c” are each used to designate two elements.
With regard to the rejection under 35 USC 112, Applicants argue “there is ample description in the Specification to support the limitations in claims 1 and 16. Note the following paragraphs provide the necessary support for the claim limitations that are the subject of the 35 USC 112 rejection by the Office: paragraphs 0084, 0085, 0021, 0028, 0065, and 0067.”
Examiner’s position is that paragraph 0084 and 0085 are directed to new matter. Furthermore, the paragraphs including paragraphs 0021, 0028, 0065, and 0067 do not disclose the mounting bracket and the low profile media display device housing fit between the outer surface of the wall and the mirror platform. In fact the paragraphs do not disclose a low profile media display device housing and that the low profile media display device housing is releasablv coupleable with the mounting bracket. 

Examiner’s position is that the information concerning the benefit claim is not recognized by the Office as shown by the filing receipt filed on April 15, 2015. Furthermore, as discussed above, the renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept unintentionally delayed claims under 35 U'.S.C. 119(e) and 35 U.S.C. 1.20 for the benefit of prior-tiled provisional and nonprovisipnal applications, filed on April 6, 2021, has been dismissed on May 18, 2021. Thus, US patent application US 2007/0159316 is not in the instant application’s chain of priority and therefore is available as prior art against the instant application.
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the discussions above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 11, 2021